DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted March 17, 2022.  Claim 1 is amended. Claims 17 – 19 are new.  Claims 1 – 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
A certified copy of the JP2017-116953 application, as required by 37 CFR 1.55, was filed March 9, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 



Step One
Claims 1 – 19 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites receiving information on the blood purification treatment; storing the information on the blood purification treatment in a time course with progress of the treatment and accumulates the information as a history for each treatment session; and wherein the history includes events having occurred unsteadily in the blood purification treatment, wherein the blood purification system includes searching the histories accumulated in the storage and extracting a desired on or the particular incidents, a plurality of incidents occurs a predetermined number of times as a frequent occurrence. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and case manager to assist a patient with treatment for a medical condition. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).



Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a managing apparatus that communicates with the blood purification apparatus in such a manner as to transmit”, “a storage device”, “a display provided to the blood purification apparatus or to the managing apparatus and being capable of displaying the information on the blood purification treatment”, “an extracting device”, “a calculating device”, and “a display control device that displays pieces of the information on a current session of the blood purification treatment” such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0037] The managing apparatus 2 includes a server 3 and a client PC 4. The server 3 includes a communication module 3b for communication with the blood purification apparatuses 1 through the LAN cables (L), a storage unit 3a serving as a database in which data is accumulatable, a web-application module 3c that activates a client application 4b included in the client PC 4, an extracting unit 5, and a list-creating unit 6. The client PC 4 is provided in a treatment room in which the blood purification apparatuses 1 are installed. The server 3 is provided in another room (such as a computer room) separate from the treatment room.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 6, 8 – 16, and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Mensinger et al., herein after Mensinger (U.S. Publication Number 2011/0004085 A1).

Claim 1 (Currently Amended): Wolff teaches a blood purification system comprising: 
a blood purification apparatus capable of giving blood purification treatment to a patient (paragraph 61 discloses a blood treatment unit for purification and treatment of blood); 
a managing apparatus capable of communicating with the blood purification apparatus in such a manner as to transmit and receive information on the blood purification treatment to and from the blood purification apparatus (paragraph 114 discloses the analysis of the pressure measurement values is performed on a central processing unit; paragraphs 219 – 226 disclose a blood treatment unit with a dialyzer, at least two pressure sensors, with at least one storage unit and at least one central processing unit;  The Examiner interprets the central processing unit to be the managing unit, which communicates with the blood treatment unit), the managing apparatus including a storage device capable of storing the information on the blood purification treatment in a time course with the progress of the treatment and accumulating the information as a history for each treatment session (paragraphs 219 – 226 disclose a blood treatment unit with a dialyzer, at least two pressure sensors, with at least one storage unit and at least one central processing unit; paragraphs 232 discloses a storage unit which may store the patient history); and 
a display provided to the blood purification apparatus or to the managing apparatus and being capable of displaying the information on the blood purification treatment (paragraph 233 discloses the storage unit is connected to a display which is used to display the identified information), 
wherein the history includes particular incidents having occurred unsteadily in the blood purification treatment (paragraph 173 discloses changes in the patient’s location or changes in blood pressure; paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient), 
wherein the blood purification system includes an extracting device capable of searching the histories accumulated in the storage device and extracting a desired one of the particular incidents (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Mensinger as cited: 
a calculating device capable of calculating a time when the particular incident extracted by the extracting device occurs a predetermined or more number of times as a frequent- occurrence time slot (Figure 11; paragraph 60 discloses the frequency of transmitting intermittent sensor readings form the continuous analyte sensor changes based on the current condition of the host (for example, the readings may be transmitted when the blood glucose level is outside of a preferred range, which may cover 24 hour intervals which indicates the time the incident (high glucose level) is a frequent occurrence; paragraph 61 discloses allowing the computing devices to analyze the historical sensor data and calculate one or more performance indicators (such as comparison metrics that compare sensor data from two or more analysis time periods); and 
a display control device that displays pieces of the information on a current session of the blood purification treatment (paragraph 60 discloses the frequency of transmitting intermittent sensor readings form the continuous analyte sensor changes based on the current condition of the host (for example, the readings may be transmitted when the blood glucose level is outside of a preferred range, which may cover 24 hour intervals which indicates the time the incident (high glucose level) is a frequent occurrence) with a progress of the time course, and the display control device displays the frequent-occurrence time slot calculated by the calculating device on the display according to the progress of the time during the current session the blood purification treatment (paragraph 61 discloses the comparison of the performance indicators and/or comparison metrics may be displayed in one of the multiple performance charts, such as a graph, chart, table or report; paragraph 64 discloses generating performance reports displayed on a display, where the analysis time periods may be one day, one week, two weeks, one month, two months, three months, six months, one year or any other time period (time course); paragraph 67 discloses the mobile receiver comprises a performance report module, which is capable of displaying on the interface of the display device, comparisons of sensor data from the analysis of two or more analysis time periods).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff to further include performance reports associated with continuous sensor data from multiple analysis time periods as disclosed by Mensinger.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff in this way to allow more frequent measurements to allow the patient with diabetes to know the current blood sugar conditions and to make appropriate decisions in response to the current conditions (Mensinger: paragraph 5).

Claim 2 (Previously Presented): Wolff and Mensinger teach the blood purification system according to Claim 1. Wolff teaches a system wherein the particular incidents include a first unsteady incident related to a patient's behavior during the blood purification treatment or a second unsteady incident related to a patient's condition, or a third unsteady incident occurring in the blood purification apparatus during the blood purification treatment (paragraph 173 discloses changes in the patient’s location or changes in blood pressure; paragraph 232 discloses the storage unit can include information relating to additional patient data relating to, for example, the blood pressure of the patient, the blood flow, the hematocrit of the patient or the patient history, which can be used alone or in combination – the patient history can help determine the most possible substitution target based on previous dialysis session complications that occurred for the patient).  

Claim 3 (Original): Wolff and Mensinger teach the blood purification system according to Claim 1. 
Wolff fails to explicitly teach the following limitations met by Mensinger as cited: 
wherein the display control device is capable of displaying information on the current session of blood purification{YB:00951852.DOCX }Application Serial No. 16/711,713Page 3 of 6Preliminary AmendmentDated: January 8, 2020 treatment as a graph with progress of time, and is capable of displaying the frequent-occurrence time slot calculated by the calculating device with reference to a time axis of the graph (paragraph 61 discloses the comparison of the performance indicators and/or comparison metrics may be displayed in one of the multiple performance charts, such as a graph, chart, table or report; paragraph 67 discloses the mobile receiver comprises a performance report module, which is capable of displaying on the interface of the display device, comparisons of sensor data from the analysis of two or more analysis time periods; paragraph 64 discloses the analysis time period, such as one day, one week, three weeks, etc. may be illustrated via a graph, chart, or table based in the performance indicators).  
The motivation to combine the teachings Wolff and Mensinger is discussed in the rejection of claim 1, and incorporated herein.

Claim 5 (Previously Presented): Wolff and Mensinger teach the blood purification system according to Claim 1. Wolff discloses a system further comprising an input device that accepts selective input of any of the particular incidents, wherein the calculating device calculates the frequent-occurrence time slot of the particular incident inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input).  

Claim 6 (Previously Presented): Wolff and Mensinger teach the blood purification system according to Claim 5. Wolff discloses a system wherein in a case where the particular incidents are inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input)., the display control device is capable of displaying frequent-occurrence time slots of the particular incidents such that kinds of the particular incidents are identifiable (paragraph 33 discloses certain parameters can be adjusted during the course of dialysis). 

Claim 8 (Original): Wolff and Mensinger teach the blood purification system according to Claim 2. 
Wolff fails to explicitly teach the following limitations met by Mensinger as cited: 
wherein the display control device is capable of displaying information on the current session of blood purification{YB:00951852.DOCX }Application Serial No. 16/711,713Page 3 of 6Preliminary AmendmentDated: January 8, 2020 treatment as a graph with progress of time, and is capable of displaying the frequent-occurrence time slot calculated by the calculating device with reference to a time axis of the graph (paragraph 61 discloses the comparison of the performance indicators and/or comparison metrics may be displayed in one of the multiple performance charts, such as a graph, chart, table or report; paragraph 67 discloses the mobile receiver comprises a performance report module, which is capable of displaying on the interface of the display device, comparisons of sensor data from the analysis of two or more analysis time periods; paragraph 64 discloses the analysis time period, such as one day, one week, three weeks, etc. may be illustrated via a graph, chart, or table based in the performance indicators).  
The motivation to combine the teachings Wolff and Mensinger is discussed in the rejection of claim 1, and incorporated herein.

Claim 9 (Previously Presented): Wolff and Mensinger teach the blood purification system according to Claim 2. Wolff discloses a system further comprising an input device that accepts selective input of any of the particular incidents, wherein the calculating device calculates the frequent-occurrence time slot of the particular incident inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input).  

Claim 10 (Previously Presented): Wolff and Mensinger teach the blood purification system according to Claim 3. Wolff discloses a system further comprising an input device that accepts selective input of any of the particular incidents, wherein the calculating device calculates the frequent-occurrence time slot of the particular incident inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input).  

Claim 11 (Previously Presented): Wolff and Mensinger teach the blood purification system according to Claim 4. Wolff discloses a system further comprising an input device that accepts selective input of any of the particular incidents, wherein the calculating device calculates the frequent-occurrence time slot of the particular incident inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input).  

Claim 12 (Original): Wolff and Mensinger teach the blood purification system according to Claim 2. Wolff discloses a system wherein in a case where the particular incidents are inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input)., the display control device is capable of displaying frequent-occurrence time slots of the particular incidents such that kinds of the particular incidents are identifiable (paragraph 33 discloses certain parameters can be adjusted during the course of dialysis). 

Claim 13 (Original): Wolff and Mensinger teach the blood purification system according to Claim 3. Wolff discloses a system wherein in a case where the particular incidents are inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input)., the display control device is capable of displaying frequent-occurrence time slots of the particular incidents such that kinds of the particular incidents are identifiable (paragraph 33 discloses certain parameters can be adjusted during the course of dialysis). 

Claim 14 (Original): Wolff and Mensinger teach the blood purification system according to Claim 4. Wolff discloses a system wherein in a case where the particular incidents are inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input)., the display control device is capable of displaying frequent-occurrence time slots of the particular incidents such that kinds of the particular incidents are identifiable (paragraph 33 discloses certain parameters can be adjusted during the course of dialysis). 

Claim 15 (Original): Wolff and Mensinger teach the blood purification system according to Claim 5.  Wolff discloses a system wherein in a case where the particular incidents are inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input)., the display control device is capable of displaying frequent-occurrence time slots of the particular incidents such that kinds of the particular incidents are identifiable (paragraph 33 discloses certain parameters can be adjusted during the course of dialysis). 

Claim 16 (Original): Wolff and Mensinger teach the blood purification system according to Claim 6.  Wolff discloses a system wherein in a case where the particular incidents are inputted through the input device (paragraph 114 which discloses the central processing unit comprises an input for the pressure measurement values, and a display for the values; paragraph 269 discloses the tolerance intervals can be configured at the central processing unit by input)., the display control device is capable of displaying frequent-occurrence time slots of the particular incidents such that kinds of the particular incidents are identifiable (paragraph 33 discloses certain parameters can be adjusted during the course of dialysis). 

	Claim 18 (New): Wolff and Mensinger teach the blood purification system according to Claim 1. Wolff teaches a system wherein the blood purification system is connected to and in communication with the managing apparatus and a computing unit (paragraph 61 discloses a blood treatment unit for purification and treatment of blood; paragraph 114 discloses the analysis of the pressure measurement values is performed on a central processing unit; paragraphs 219 – 226 disclose a blood treatment unit with a dialyzer, at least two pressure sensors, with at least one storage unit and at least one central processing unit;  The Examiner interprets the central processing unit to be the managing unit, which communicates with the blood treatment unit), and 
the extracting device is part of the managing apparatus (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).
Wolff fails to explicitly teach the following limitations met by Mensinger as cited: 
	the calculating device is part of the managing apparatus (paragraph 61 discloses allowing the computing devices to analyze the historical sensor data and calculate one or more performance indicators (such as comparison metrics that compare sensor data from two or more analysis time periods)). 
The motivation to combine the teachings Wolff and Mensinger is discussed in the rejection of claim 1, and incorporated herein.

	Claim 19 (New):  Wolff and Mensinger teach the blood purification system according to Claim 1. Wolff teaches a system wherein the extracting device extracts the particular incident in the histories of the patient to whom the blood purification treatment is going to be given (paragraph 66 discloses comparing the detected pressure measurement values with reference values of the same patient saved on the storage unit which were detected during previous dialysis sessions or with reference values of a patient group stored on the storage unit; paragraph 231 discloses a search algorithm for searching information saved on the storage unit, which is interpreted as extracting data).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Mensinger et al., herein after Mensinger (U.S. Publication Number 2011/0004085 A1) further in view of Ohishi et al., herein after Ohishi (U.S. Publication Number 2004/0057037 A1).

Claim 4 (Original): Wolff and Mensinger teach the blood purification system according to Claim 3. 
Wolff and Mensinger fail to explicitly teach the following limitations met by Ohishi cited: 
wherein the display control device is capable of displaying the frequent-occurrence time slot calculated by the calculating device as a band graph represented with reference to the time axis (Figure 7; paragraph 86 discloses the horizontal axis of the ideal blood parameter curve represents the treatment duration (time)).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff and Mensinger to further include a blood treatment device and method that treats blood collected from a patient according to set treatment parameters, measuring parameters of the patient’s blood whereby the condition of the blood is determined, and controlling the treatment procedures based upon the blood parameters measured as disclosed by Ohishi.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff and Mensinger in this way to provide a blood treatment method and device to carry out the most suitable blood treatment for an individual patient while also reducing treatment duration (Ohishi:  paragraph 8).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Mensinger et al., herein after Mensinger (U.S. Publication Number 2011/0004085 A1) further in view of Firanek et al., herein after Firanek (U.S. Publication Number 2004/0111293 A1).

Claim 7 (Original): Wolff and Mensinger teach the blood purification system according to Claim 1. 
Wolff  and Mesinger fail to explicitly teach the following limitations met by Firanek as cited: 
wherein the display control device is capable of displaying the frequent-occurrence time slot such that a frequency of occurrence of the particular incident is identifiable (paragraph 205 discloses tracking the history of a renal patient from the onset of care, where the history may include events, descriptions and/or dates which is interpreted as a listing of the patient history; paragraph 206 discloses within the hemodialysis module, information such as description, complications, infections, catheter information, patient status, compliance, reports, and other information can be tracked; paragraph 240 discloses the history and/or medication selected by the user and current medications for the selected patient may be displayed; paragraph 271 discloses the medications associated with the clinical pathway for renal disease may display a medications window and may provide access to describe the medications/allergies tabs for a clinical encounter).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff and Mesinger to further include a system and method for treating, tracking, and/or evaluating patients undergoing treatment and/or therapy for renal disease by electronically tracking the treatment or therapy associated with a patient as disclosed by Firanek.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff and Mesinger in this way to manage renal patient from chronic kidney disease (CKD) through peritoneal dialysis (PD), hemodialysis (HD) to transplant throughout the different points of clinical encounters experienced by the patient (Firanek:  paragraph 8).
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al., herein after Wolff (U.S. Publication Number 2013/0303961 A1) in view of Mensinger et al., herein after Mensinger (U.S. Publication Number 2011/0004085 A1) further in view of Oshita et al., herein after Oshita (U.S. Publication Number 2005/0102165 A1).

	Claim 17 (New): Wolff and Mensinger teach the blood purification system according to Claim 1. 
	Wolff  and Mesinger fail to explicitly teach the following limitations met by Firanek as cited: 
	wherein the information on the blood purification treatment that is displayed on the display includes a setting value represented by a flow rate of the blood pump, a setting value represented by a flow rate of a ultrafiltration pump, a setting value represented by a flow rate of an infusion pump, a venous pressure detected by a venous pressure sensor, or a hematocrit value detected by a hematocrit sensor (Figure 20 discloses displaying venous pressure, hematocrit, arterial pressure; Figure 25 shows a display of a flow sheet to be displayed in the client device; paragraph 399 discloses displaying the date and hour, a trend graph of vital signs (in the form of a chart), a trend graph of blood purification (chart form), actual measurements of flow rate information, and measurements of a crit line monitor in numerical values).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Wolff and Mesinger to further include a management system for biological information and information for a blood-treating device for accumulating and storing biological information measured on a human body, blood information measured by a circulating blood volume measure device, and for simultaneously and chronologically displaying or recording this information as disclosed by Oshito.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Wolff and Mesinger in this way to simultaneously observe biological information of blood treatment in real time for the patient in an acute state (Oshito:  paragraph 7).

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
	The Applicant argues the claims are drawn to a system, and as such, the claims are eligible under 101.  The Examiner respectfully disagrees.  The Examiner submits the Applicant discloses a managing apparatus to transmit and receive information to and from a blood purification apparatus.  The Applicant’s published application recites
“The managing apparatus 2 includes a server 3 and a client PC 4. The server 3 includes a communication module 3b for communication with the blood purification apparatuses 1 through the LAN cables (L), a storage unit 3a serving as a database in which data is accumulatable, a web-application module 3c that activates a client application 4b included in the client PC 4, an extracting unit 5, and a list-creating unit 6. The client PC 4 is provided in a treatment room in which the blood purification apparatuses 1 are installed. The server 3 is provided in another room (such as a computer room) separate from the treatment room” (paragraph 37).  This indicates the present application uses existing computers as tools in aid of processes focused on abstract ideas.  The managing apparatus, as claimed, is not an improvement to technology, but rather a tool to carry out the abstract idea.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	

Claim Rejections - 35 USC § 103
Claim 1:  In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new passages and new citations to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of Wolff and Mensinger are addressed in the above Office Action.

	Claim 4:  The Applicant argues the references do not disclose “a band graph represented with reference to the time axis”.  The Examiner respectfully disagrees.  The Examiner submits Firanek discloses tracking the history of a renal patient from the
on set of care, where the history may include events, descriptions and/or dates which is
interpreted as time based history of the patient (paragraph 205).

Claim 7:  The Applicant argues the references do not disclose a prima facie case of obviousness.  In response to applicant's argument that there is no suggestion to combine the references and that the Office has not made a prima facie case of obviousness, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, it has been clearly set forth above in the 35 U.S.C. 103(a) rejections of the claims that there is motivation for combining the references (Wolff and Mensinger) and therefore the Office takes the position that a prima facie case of obviousness has been made.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626